NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                       LEVI SCOTT OWEN, Appellant.

                             No. 1 CA-CR 19-0465
                                FILED 2-2-2021


           Appeal from the Superior Court in Maricopa County
                        No. CR2018-122722-001
                 The Honorable John R. Hannah, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Linley Wilson
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Jeffrey L. Force
Counsel for Appellant
                             STATE v. OWEN
                            Decision of the Court



                      MEMORANDUM DECISION

Chief Judge Peter B. Swann delivered the decision of the court, in which
Presiding Judge Jennifer B. Campbell and Judge Lawrence F. Winthrop
joined.


S W A N N, Chief Judge:

¶1             Levi Scott Owen appeals his convictions of resisting arrest
and disorderly conduct and the resulting sentences. Owen’s counsel filed
a brief in accordance with Anders v. California, 386 U.S. 738 (1967), and State
v. Leon, 104 Ariz. 297 (1969), certifying that, after a diligent search of the
record, he found no arguable question of law that was not frivolous. Owen
was given the opportunity to file a supplemental brief but did not do so.
Counsel asks this court to search the record for reversible error. See State v.
Clark, 196 Ariz. 530, 537, ¶ 30 (App. 1999). After reviewing the record, we
affirm Owen’s convictions and sentences.

                 FACTS AND PROCEDURAL HISTORY

¶2            In the early hours of May 8, 2018, Owen showed up at the
apartment of his on-again, off-again girlfriend, J.M. Owen drunkenly
yelled while pounding on the door with his fists for approximately 45
minutes. J.M., inside the apartment with a male coworker, J.B., placed a 911
call because she “was in fear for [her] life” and she thought Owen was going
to break down the door.

¶3           Phoenix Police Officer Beaver arrived at J.M.’s apartment to
interview J.M. As he conducted the interview, a neighbor called down from
a nearby balcony and notified Officer Beaver that someone was banging on
doors and screaming but had left.

¶4            Meanwhile, Phoenix Police Officers Neidenbach and Solie
approached J.M.’s apartment complex in a marked patrol vehicle and in
uniform. The officers spotted Owen on the street and approached him
because he matched the physical description of the suspect given over the
police radio. Officer Solie asked Owen whose house he was coming from,
and Owen responded, “nobody,” and continued walking.

¶5          The officers then exited their patrol vehicle and attempted to
detain Owen by twisting his right arm behind his back, but they never told


                                      2
                            STATE v. OWEN
                           Decision of the Court

Owen he was under arrest. Owen made a “wrestling move” toward Officer
Neidenbach’s feet, so Officer Neidenbach pulled Owen’s jersey above his
head and attempted to pull Owen to the ground. But Owen was able to
continue walking away because of his relative size and strength. The
officers gave Owen commands to sit down, get on the ground, and put his
hands behind his back, but Owen did not comply. Owen swung his left fist
at Officer Neidenbach, but missed.

¶6            Owen continued to back away from the officers. Both officers
took out their tasers, and Owen grabbed Officer Solie’s taser. At that point,
Officer Neidenbach tased Owen in his upper chest—which had little
effect—then deployed a second taser cartridge, which brought him to the
ground. While Owen was on the ground, he grabbed Officer Solie’s ankles
so Officer Neidenbach touch-tased him twice. But because of Owen’s size
and strength he got up from the ground and “took a fighting stance,”
prompting Officer Neidenbach to tase him once more. Officer Solie was
then able to handcuff him. Owen sustained lacerations to his hand and face
during the arrest.

¶7            Owen was indicted on four counts of aggravated assault, one
count of resisting arrest, and one count of disorderly conduct. After a four-
day trial, a jury found Owen guilty of resisting arrest and disorderly
conduct. At a separate trial on prior convictions, the superior court found
Owen had one non-historical class 6 felony conviction for endangerment.
The court sentenced Owen to a two-day imprisonment for disorderly
conduct, with presentence credit of two days served. The court suspended
the imposition of a sentence on the felony resisting arrest count and
imposed a two-year term of supervised probation with 10 days in jail with
a work-release provision.

                              DISCUSSION

¶8           We have read and considered counsel’s brief and have
reviewed the record for reversible error. See Leon, 104 Ariz. at 300. We find
none.

¶9           Owen was present and represented by counsel at all stages of
the proceedings against him. The record reflects that the superior court
afforded Owen all his constitutional and statutory rights, and that the
proceedings were conducted in accordance with the Arizona Rules of
Criminal Procedure. The court conducted appropriate pretrial hearings,
and the evidence presented at trial and summarized above was sufficient




                                     3
                            STATE v. OWEN
                           Decision of the Court

to support the jury’s verdicts. Owen’s sentences fall within the range
prescribed by law, with proper credit given for presentence incarceration.

                              CONCLUSION

¶10           We affirm Owen’s convictions and sentences. After the filing
of this decision, defense counsel’s obligations pertaining to Owen’s
representation in this appeal will end after informing Owen of the outcome
of this appeal and his future options, unless counsel’s review reveals an
issue appropriate for submission to the Arizona Supreme Court by petition
for review. See State v. Shattuck, 140 Ariz. 582, 584–85 (1984). Owen has 30
days from the date of this decision to file a petition for review in propria
persona. See Ariz. R. Crim. P. 31.21(b)(2)(A). Upon the court’s own motion,
Owen has 30 days from the date of this decision in which to file a motion
for reconsideration.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                        4